Bloodworth, J.
1. Plaintiff in error was convicted of manufacturing liquor. The evidence shows that he and another were at a distillery that was in operation, and both fled when they saw the officers approaching. Plaintiff in error was arrested the next day at his home about a half-mile from the distillery. In his statement to the jury he attempted to explain his presence at the distillery. Whether this explanation was reasonable and satisfactory was a question for the jury; and the jury having rejected it as unsatisfactory to them, and their finding having been approved by the trial judge, this court has no authority to interfere. See, in this connection, Yonce v. State, 29 Ga. App. 173 (114 S. E. 584).
2. Where the judge, in his original instructions to the jury, charged them fully on circumstantial evidence, and the jury, after considering the case, asked to be recharged “ upon some points of *223law,” it is not cause for a new trial that the judge in recharging, did not repeat instructions on circumstantial evidence.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.